Citation Nr: 1015064	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  04-43 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
July 1980 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board notes that the appeal previously included a claim 
for entitlement to service connection for an acquired 
psychiatric disorder.  In a December 2009 rating decision, 
this claim was granted in full.  Accordingly, it is no longer 
before the Board on appeal.  However, the evidence considered 
in the December 2009 decision suggested that the Veteran was 
unemployable due to his acquired psychiatric disorder.  To 
date, VA has taken no action with respect to entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), and the RO 
should invite such a claim by supplying the Veteran with a VA 
Form 21-8940.

This case was remanded by the Board in February 2009 for 
further development and is now ready for disposition.  The 
Board finds that there was substantial compliance with its 
February 2009 remand orders; as such, this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The Veteran's lumbosacral strain is productive of moderate 
limitation of motion of the lumbar spine, with forward 
flexion of the thoracolumbar spine limited to no less than 65 
degrees; it is not manifested by ankylosis or incapacitating 
episodes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a; Diagnostic Codes (Codes) 5235-5243, 5285, 5286, 5292, 
5293, 5295 (2002, 2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2002 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in December 2009, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and Social Security Administration (SSA) 
records.  Further, the Veteran submitted additional treatment 
records and several statements in support of his claim, and 
was provided an opportunity to set forth his contentions 
during his March 2005 Decision Review Officer (DRO) hearing.  
Next, specific VA medical opinions pertinent to the issue on 
appeal were obtained in February 2003 and May 2009.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 38 
C.F.R. § 4.3.  The Veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Here, the Veteran filed an increased rating claim in July 
2002, asserting that his service-connected lumbosacral 
strain, rated as 20 disabling, was more than a mere strain 
because he experienced muscles spasms and pain radiating into 
his lower extremities.

The Veteran was initially granted service connection for 
lumbosacral strain in a January 1994 rating decision and 
assigned a 20 percent disability rating effective February 
24, 1993.  In an August 1995 rating decision, his evaluation 
was temporarily increased to 100 percent disabling from 
November 5, 1994, to January 1, 1995, due to hospitalization 
exceeding 21 days.   His rating reverted to 20 percent on 
January 1, 1995, and remained in effect when the Veteran 
filed his current claim for an increased rating in July 2002.  

The Veteran was afforded a VA examination in February 2003, 
at which time he reported back pain since the 1980s which 
worsened in 2000 when his brother injured him with a box 
cutter from the left side of his iliac crest, up the left 
flank, to the lower thoracic region.  The Veteran reported 
increased pain with active flexion as well as a burning 
sensation in the lumbar spine.

Physical examination revealed radiation of pain present on 
the left side upon flexion of the lumbar spine.  There was no 
muscle spasm, although there was tenderness along the scar 
region of the left thoracolumbar side as well as the right 
lower lumbar region and lateral to L5 past the paraspinal 
musculature internally.  Straight leg raising was negative 
bilaterally; however, signs of radiating pain in the leg were 
present.  Left flexion caused pain and radiation.  The right 
lower extremity experienced stinging pressure emanating from 
the right ankle, while the right lumbar region experienced 
pressure-type pain.  Range of motion testing revealed flexion 
to 80 degrees with pain, extension to 30 degrees, right 
lateral flexion to 30 degrees, left lateral flexion to 20 
degrees with pain upon bending, right rotation to 35 degrees, 
and left rotation to 35 degrees.  Range of motion was limited 
by pain only, and there was no evidence of weakness, fatigue, 
lack of endurance, or incoordination.  There was no ankylosis 
and cranial nerves were normal.  No peripheral nerves 
appeared to be involved.  Sensory testing of the left lower 
extremity was decreased throughout.  X-rays revealed no acute 
injury of the lumbar spine, with well-maintained disc spaces 
and no fractures or subluxation.  

The examiner diagnosed mechanical back pain secondary to 
right ankle pseudoarthrosis, the distal one-third diaphysis 
of the fibula and tibia, and partial fusion.  However, pain 
in the left lumbar region was related to the box cutter 
incident in 2000 rather than to service.  The claimed pain 
radiating into the right lower extremity (also manifested by 
tingling and numbness) was caused by the non-service-
connected right ankle injury and radiated up the leg into the 
back.  

The Veteran was afforded his most recent VA spine examination 
in May 2009, at which time he was diagnosed with moderate 
thoracolumbar strain with evidence of traumatic ossification 
of the lumbar spine.  The Veteran subjectively complained of 
fatigue, decreased motion, stiffness, weakness, spasm, and 
moderate pain.  He described the pain as aching and shooting 
in nature and affecting the low back to the sacrum.  He also 
reported a shooting pain which radiated into his hip.  The 
pain was precipitated by overuse and bending the wrong way.  

Upon physical examination, his gait was noted to exhibit 
guarding with some rigidity.  There was no evidence of 
ankylosis, although lumbar lordosis was noted.  There was 
bilateral spasm, guarding, pain with motion, and weakness of 
the thoracic sacrospinalis.  However, the muscle spasm and 
guarding was not severe enough to be responsible for abnormal 
gait or spinal contour.  Range of motion testing revealed 
forward flexion to 65 degrees, extension to 20 degrees, left 
lateral flexion to 15 degrees, left lateral rotation to 20 
degrees, right lateral flexion to 20 degrees, and right 
lateral rotation to 20 degrees, with evidence of pain upon 
active motion.  Although there was evidence of pain following 
repetitive motion, there was no additional limitations 
following repetitive motion.  The examiner also noted sharp, 
left-sided pain upon rotation.  Muscles of the lower 
extremities showed active movement against some resistance 
and exhibited normal tone and no atrophy.  Sensory 
examination was normal.  X-rays revealed stable mild 
degenerative changes with no acute fracture or vertebral body 
subluxation.  

	The Board finds that these examinations were adequate for 
evaluation purposes.  Specifically, the examiners interviewed 
the Veteran and conducted physical examinations.  There is no 
indication that the VA examiners were not fully aware of the 
Veteran's past medical history or that they misstated any 
relevant fact.  Therefore, the Board finds the VA examiners' 
opinions to be of great probative value.
	
	VA treatment records reveal continuing treatment for lower 
back pain.  SSA records reveal that the Veteran was 
determined to be disabled due to a combination of severe 
impairments: schizo-affective disorder, hyperlipidemia, 
hyperglycemia, diabetes mellitus, and allegations of pain and 
the need for a walker.

Effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 
(2002).  VA again revised the criteria for evaluating spine 
disorders, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (2003).  VA's General Counsel has held that 
where a law or regulation changes during the pendency of a 
claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the Veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  VA thus must consider the claim pursuant to 
the former and revised regulations during the course of this 
appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

As discussed above, the Veteran's low back disability is 
currently rated as 20 percent disabling under former 
Diagnostic Code 5295.  Under that code, a 20 percent 
evaluation required muscle spasm on extreme forward bending 
and loss of lateral spine motion, and a maximum evaluation of 
40 percent was warranted when the disability was productive 
of severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space or some of the 
above with abnormal mobility on forced motion.  

Under former Diagnostic Code 5293, a 20 percent rating was 
warranted for intervertebral disc syndrome that was moderate 
with recurring attacks.  A 40 percent rating required that 
the disability was severe, with recurring attacks with 
intermittent relief.  A maximum evaluation of 60 percent 
required pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  

Under the pre-amended regulations, disabilities of the 
cervical spine can be evaluated under Diagnostic Code (Code) 
5010, arthritis due to trauma, or Code 5290, limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a.  The Board 
notes that there are other diagnostic codes potentially 
applicable to lumbar spine disability.  However, there is no 
evidence of vertebral fracture (Code 5285) or ankylosis 
(Codes 5286 and 5287).  

Former Diagnostic Code 5292 provided that a 10 percent 
evaluation was warranted for slight limitation of lumbar 
spine motion.  A 20 percent rating required that the Veteran 
had moderate limitation of motion of the lumbar spine; a 
maximum 40 percent evaluation required severe limitation of 
motion.  

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating spinal disorders under Diagnostic 
Code 5293, intervertebral disc syndrome.  67 Fed. Reg. 
54,345-54,349 (2002).  Under revised Diagnostic Code 5293 
(now 5243), intervertebral disc syndrome is evaluated either 
on the total duration of incapacitating episodes over the 
past twelve months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  The revised criteria provide that a 20 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
per year.  A 40 percent rating requires that the disability 
be productive of incapacitating episodes having a total 
duration of at least four but less than six weeks per year.  
Finally, a maximum 60 percent rating is available when the 
condition is manifested by incapacitating episodes having a 
total duration of at least six weeks but less than twelve 
weeks per year.

For purposes of evaluations under revised Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

As noted above, effective September 26, 2003, VA revised the 
criteria for rating spinal disorders.  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 10 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less, or where there is favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5242 (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (2) (2009).

Here, the Veteran's low back disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 5295.  
The medical evidence, including the range of motion findings 
obtained at the February 2003 and May 2009 VA examinations, 
show that the Veteran's range of motion does not warrant an 
evaluation in excess of 20 percent.  His forward flexion is 
65 degrees at worst, which the Board considers to be a 
moderate limitation, even with pain.  Range of motion was 
limited by pain only, and there was no evidence of weakness, 
fatigue, lack of endurance, or incoordination.  Furthermore, 
there is no medical evidence showing that he has ankylosis of 
the thoracolumbar spine, and indeed, he does not contend 
otherwise.  There is no indication of neurological 
manifestations of the low back condition.  To the contrary, 
the pain radiating into the Veteran's lower extremity was 
indicated to be caused by his non-service-connected post-
traumatic degenerative joint disease of the right ankle.  
There are no instances of incapacitating episodes requiring 
physician-prescribed bedrest.  As such, the preponderance of 
the evidence is against entitlement to an evaluation in 
excess of 20 percent under either the previous or amended 
rating criteria.

Further, the evidence does not reflect that the schedular 
criteria are inadequate to evaluate the claim.  In that 
regard, the Board does not find the record reflects that the 
disability on appeal has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations), necessitated frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  No periods 
of hospitalization due to the Veteran's service-connected 
lumbosacral strain alone are noted during this appeal.  
Although the Veteran has not engaged in substantial gainful 
activity since December 1998, the SSA found that he was 
disabled due to a combination of severe impairments, only one 
of which was his "allegations of pain and the need for a 
walker."  In fact, the primary diagnosis on his SSA 
Disability Determination and Transmittal was diabetes 
mellitus, while the secondary diagnosis was affective & mood 
disorders.  In addition, the Board notes that it has directed 
the RO to issue the Veteran a VA Form 21-8940 so that he can 
apply for TDIU due to his service-connected acquired 
psychiatric disorder.  As such, the Board finds that it is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. §  3.321(b)(1) for 
assignment of an extra-schedular evaluation specific to his 
lumbar strain at this time.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for lumbosacral strain is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


